                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

DAVID E. SIERRA-LOPEZ,
                                                                        ORDER
                             Plaintiff,
                                                                      18-cv-60-bbc
              v.

JAMIE GOHDE, JESSE BEAVER, DONNA MAYHEW,
TIMOTHY DETERS, TRISHA ANDERSON, MARGARET KIECA,
THOMAS MITCHELL, JAMES BATES, STEVE DITTMAN,
RANDALL BENNIGER and BRADLEY JAHNKE,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff David E. Sierra-Lopez is proceeding on claims that prison staff at the

Columbia Correctional Institution violated his constitutional rights by failing to provide him

acetaminophen to control swelling after his tonsils were removed. On March 22, 2019, all

three sets of defendants filed motions for summary judgment.          Dkts. ##47, 52, 58.

Plaintiff’s opposition materials were due on April 22, 2019, but he has not responded to

defendants’ motions. His failure to respond suggests that he may have lost interest in

pursuing his case and no longer intends to prosecute it. Defendants Timothy Deters,

Margaret Kieca and Donna Mayhew have filed motions to dismiss the case in light of

plaintiff’s failure to respond. Dkt. ##64, 65.

       I will give plaintiff one more opportunity to submit a substantive response to

defendants’ motions for summary judgment. If he fails to do so by the new deadline, I will

dismiss this case with prejudice under Rule 41 of the Federal Rules of Civil Procedure for


                                              1
plaintiff’s failure to prosecute.




                                        ORDER

       IT IS ORDERED that plaintiff David E. Sierra-Lopez may have until July 16, 2019

to file a response to defendants’ motions for summary judgment. If plaintiff does not

respond by that date, I will dismiss this case with prejudice under Fed. R. Civ. P. 41 for

plaintiff’s failure to prosecute it.

       Entered this 2d day of July, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________
                                            BARBARA B. CRABB
                                            District Judge




                                              2
